United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1599
Issued: January 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 20, 2012 appellant, through his attorney, filed a timely appeal of the May 4, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits on January 7, 2010.
On appeal, appellant’s attorney contends that OWCP improperly terminated appellant’s
compensation based on the report of the impartial medical examiner, who was not properly
selected from the Physicians Directory System (PDS). Two other qualified physicians were
bypassed to reach him and there was no screenshot showing his selection. He also contends that
the impartial medical examiner’s report was not rationalized. Counsel further contends that
1

5 U.S.C. § 8101 et seq.

appellant is entitled to a schedule award based on the report of Dr. Arthur Becan, an orthopedic
surgeon, who utilized the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) to determine that appellant had 2 percent
impairment of the right lower extremity and 13 percent impairment of the left lower extremity.
FACTUAL HISTORY
OWCP accepted that on May 31, 2006 appellant, then a 63-year-old laborer/custodian,
sustained a closed facture of the lateral malleolus of the left ankle, right ankle sprain and
contusion of the right lower leg while in the performance of duty. He stopped work on the date
of injury. Appellant returned to part-time limited-duty work on several occasions with
intermittent disability. On June 2, 2008 he returned to full-time limited-duty work.
In medical reports dated August 21, 2008 to January 12, 2009, Dr. Richard J. Mandel, an
attending Board-certified orthopedic surgeon, advised that appellant had pitting edema,
degenerative changes and diffuse idiopathic skeletal hyperostosis (DISH) syndrome of the
lumbar spine and degenerative joint disease of the bilateral ankle condition. He stated that
appellant had reached maximum medical improvement regarding both ankles. Dr. Mandel
advised that he could not return to his preinjury work activity level and that his current light-duty
work was probably permanent. He doubted that appellant could successfully perform
maintenance work.
By letter dated January 21, 2009, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Robert F. Draper, Jr., a Board-certified orthopedic
surgeon, for a second opinion as to whether he could return to full-duty work as a
custodian/laborer. In a February 19, 2009 report, Dr. Draper reviewed a history of the May 31,
2006 employment injuries and appellant’s medical treatment, social and family background. He
reviewed the medical record and listed findings on physical examination. Dr. Draper diagnosed
right ankle sprain, contusion of the right lower leg, closed fracture of the left lateral malleolus
ankle and low back pain syndrome, noting that appellant had preexisting degenerative lumbar
disc disease at L4-5 and L5-S1 with disc protrusion and osteoarthritis of the facet joint at these
levels. He advised that the pathology of the right and left lower extremities appeared to be
causally related to the May 31, 2006 injury. Dr. Draper released appellant to his regular work
duties, eight hours a day with no restrictions. He stated that his back condition and resultant
restrictions were not causally related to the accepted work-related injury, but rather were related
to a preexisting condition.
On April 21, 2009 OWCP issued a notice of proposed termination of appellant’s wageloss compensation and medical benefits based on Dr. Draper’s medical opinion. Appellant was
advised that he had 30 days to submit additional evidence in response to the proposed
termination.
Unsigned chart notes dated June 1 and July 27, 2006 which contained the typed name of
Dr. Christopher Selgrath, an orthopedic surgeon, indicated that appellant was status post eight
weeks a left ankle nondisplaced left distal fibula fracture with underlying degenerative joint
disease exacerbation. Appellant had a resolving right ankle sprain/contusion and degenerative

2

joint disease exacerbation. On July 27, 2006 he was released to return to modified-duty work,
four hours a day.
In a January 4, 2007 report, Dr. Mandel listed findings on physical examination. He
recommended continuation of appellant’s physical therapy and part-time work restrictions.
In a June 2, 2009 decision, OWCP determined that the medical evidence submitted by
appellant was previously considered and finalized the proposed termination.
By letter dated June 10, 2009, appellant, through his attorney, requested an oral hearing
before an OWCP hearing representative.
In an August 24, 2009 decision, an OWCP hearing representative set aside the June 2,
2009 termination decision and remanded the case for medical development. She found a conflict
in medical opinion between Dr. Mandel and Dr. Draper regarding appellant’s current condition
and capacity to perform his regular work duties.
Appellant was referred to Dr. Stuart L. Trager, a Board-certified orthopedic surgeon, for
an impartial medical examination. Regarding Dr. Trager’s selection, the record contains an
iFECS Report: MEO23 Appointment Schedule Notification referring appellant to Dr. Trager for
an impartial medical examination. Additionally, Bypass Doctor screenshots for four other
Board-certified orthopedic surgeons who were bypassed are of record. The screenshots reflect
that Dr. Philip J. Marone was bypassed because he was no longer working. Dr. John P. Salvo
was bypassed because he was busy. Dr. Mark S. Rekant was bypassed because he only treated
the hand. Dr. Scott A. Rushton was bypassed because he only treated the back.
In a December 22, 2009 report, Dr. Trager obtained a history of the May 31, 2006
employment injuries and appellant’s medical treatment and employment background. He noted
his chief complaint of pain in the left foot and hip region. Appellant had numbness in both
thighs. He walked approximately 200 yards but used a cane for his ankle. Appellant’s back
symptoms were about the same. Dr. Trager provided an extensive review of the medical record.
On physical examination, he reported that appellant was not in any acute distress. Appellant was
able to forward flex within six inches of bringing his fingertips to the floor. Extension was to 20
degrees in the thoracolumbar and lumbosacral spine. Right-side and left-side bending was to 10
degrees. Heel and toe standing was intact. On examination of the feet and ankles, Dr. Trager
found no obvious soft tissue swelling. There was mild lateral malleolar tenderness on the left
without any instability appreciated to inversion or eversion and anterior or posterior drawer
testing. There was no well-localized swelling appreciated. Appellant had 20 degrees of
dorsiflexion and 20 degrees of plantar flexion. He also had a nonantaglic gait and intact skin.
Sitting straight leg raise testing was negative. Manual muscle strength testing demonstrated no
localized weakness. Dr. Trager advised that appellant’s work-related diagnoses were status post
healed nondisplaced left tibular fracture and status post healed right ankle sprain/strain. Based
on the medical records, he had preexisting degenerative arthrosis of the right and left ankles.
Dr. Trager stated that, based on the absence of any reported complaints involving the neck or
back in the months or even a year following the accident, it was not possible to relate his neck,
back and hip complaints to the May 2006 injury. He advised that appellant had reached
maximum medical improvement with regard to his nondisplaced left distal fibular fracture and

3

ankle sprain/strain. Any ongoing ankle complaints were related to appellant’s degenerative joint
disease. His hip, back and neck complaints and DISH syndrome were unrelated to the described
accident.
Dr. Trager stated that any ongoing restrictions or need for therapy or medical
management would be related to this condition and not the isolated lower extremity trauma and
diagnoses for which he was previously treated. He opined that appellant could return to his
preinjury custodian/laborer position based on his resolved left distal fibular fracture and right
ankle sprain. Dr. Trager related that his conclusion was consistent with a previously performed
functional capacity evaluation which found that ongoing restrictions were related to
nonindustrial neck and back diagnoses. He advised that appellant had reached maximum
medical improvement. There was no indication for ongoing therapy or medical management for
his lower extremity injuries. Appellant had no ongoing restrictions or limitations based on his
injuries. Dr. Trager concluded that he had fully recovered from the effects of his May 31, 2006
employment injury.
In a January 7, 2010 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits, finding that he had no residuals or disability causally related to his
accepted May 31, 2006 employment-related injuries and that he did not have any other
employment-related injuries based on Dr. Trager’s impartial medical opinion.
By letter dated January 10, 2010, appellant, through his attorney, requested an oral
hearing before an OWCP hearing representative.
In a June 2, 2010 decision, OWCP affirmed the January 7, 2010 termination decision. It
found that Dr. Trager’s impartial medical opinion represented the special weight of the medical
evidence.
By letter dated August 13, 2010, appellant’s attorney requested reconsideration. In a
January 14, 2010 report, Dr. Mandel advised that appellant’s fracture of the left ankle, right
ankle sprain and permanent aggravation of underlying degenerative joint disease of both ankles
resulted from the May 31, 2006 work injury. He was unable to work for a significant period of
time and was now working only in a limited-duty capacity due to his injuries. Dr. Mandel
advised that appellant was at maximum medical improvement and his functional restrictions
were permanent. He concluded that his DISH syndrome was unrelated to his ankle injuries and
did not factor into the imposed restrictions.
In a May 26, 2010 report, Dr. Mandel agreed with Dr. Trager’s opinion that appellant had
preexisting bilateral ankle degenerative arthritis at the time of his 2006 injury. He stated,
however, that his clinical course following the accident was consistent with an aggravation of the
osteoarthritis. Appellant had been able to work without restriction prior to the incident.
Following the accident and after appropriate treatment, he experienced significant symptoms
which made it impossible for him to carry out his normal work duties. Dr. Mandel advised that
appellant was significantly impeded by an aggravation of his osteoarthritis that was directly
caused by the May 31, 2006 work-related accident. Appellant’s ankle injuries were significant
and an aggravation of the underlying arthritis would be expected. Dr. Mandel opined that, if it
had not been for the May 31, 2006 accident, appellant would have been able to continue working

4

for many years despite his underlying arthritis. He strenuously disagreed with Dr. Trager’s
opinion that his arthritic condition was not affected in any way by the May 31, 2006 accident. In
an August 31, 2010 report, Dr. Mandel advised that appellant had reached maximum medical
improvement regarding his left ankle injury. His work restrictions were unchanged with regard
to this injury. Appellant’s pain likely arose from the DISH syndrome. He also possibly had left
radiculopathy at L5-S1.
In a February 15, 2011 decision, OWCP denied modification of the June 2, 2010
decision. It found that the evidence submitted was insufficient to outweigh the weight accorded
Dr. Trager’s impartial opinion.2
By letter dated January 30, 2012, appellant’s attorney requested reconsideration.
In a January 18, 2011 report, Dr. Becan cited to the sixth edition of the A.M.A., Guides
and found that appellant’s employment-related injuries and aggravation of his preexisting
bilateral ankle osteoarthritis resulted in 2 percent impairment of the right lower extremity and 13
percent impairment of the left lower extremity.
In a May 4, 2012 decision, OWCP denied modification of the February 15, 2011 decision
on the grounds that the new evidence submitted was insufficient to outweigh Dr. Trager’s
impartial medical opinion.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
her employment, OWCP may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.3 OWCP’s burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.4 Furthermore, the right to medical benefits for an accepted
condition is not limited to the period of entitlement for disability. To terminate authorization for
medical treatment, OWCP must establish that a claimant no longer has residuals of an
employment-related condition that requires further medical treatment.5
Section 8123(a) of FECA provides in pertinent part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.6 In situations where
2

On June 8, 2011 appellant, through his attorney, appealed the February 15, 2011 decision to the Board. By
letter dated October 26, 2011, counsel notified the Board that appellant wished to withdraw his appeal and request
reconsideration before OWCP. In a January 19, 2012 order, the Board dismissed his appeal docketed in 11-1465.
See Docket No. 11-1465 (issued January 19, 2012).
3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

6

5 U.S.C. § 8123(a).

5

there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.7
It is well established that OWCP procedures provide that an impartial medical specialist
must be selected from a rotational list of qualified Board-certified specialists, including those
certified by the American Medical Association and American Osteopathic Association.8 The
physician selected as the impartial specialist must be one wholly free to make an independent
evaluation and judgment. To achieve this end, OWCP has developed procedures for the
selection of the impartial medical specialist designed to provide adequate safeguards against the
appearance that the selected physician’s opinion was biased or prejudiced.9 The procedures
contemplate that impartial medical specialists will be selected from Board-certified specialists in
the appropriate geographical area on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.10 OWCP’s procedures
provide that the selection of referee physicians (impartial medical specialists) is made through a
strict rotational system using appropriate medical directories. The procedure manual provides
that the Physicians Directory System (PDS) should be used for this purpose wherever possible.11
The PDS is a set of stand-alone software programs designed to support the scheduling of second
opinion and referee examinations.12 The PDS database of physicians is obtained from the
American Board of Medical Specialties which contains the names of physicians who are Boardcertified in certain specialties. It is also well established that, when a case is referred to an
impartial medical specialist for the purpose of resolving a conflict, the opinion of such specialist,
if sufficiently well rationalized and based on proper factual and medical background must be
given special weight.13
ANALYSIS
OWCP accepted appellant’s claim for a closed fracture of the lateral malleolus of the left
ankle, right ankle sprain and contusion of the right lower leg. However, it terminated his wageloss compensation and medical benefits on January 7, 2010 as it found that he no longer had any

7

L.S., Docket No. 12-139 (issued June 6, 2012); see also Jack R. Smith, 41 ECAB 691, 701 (1990); James P.
Roberts, 31 ECAB 1010, 1021 (1980).
8

See A.R., Docket No. 09-1566 (issued June 2, 2010); LaDonna M. Andrews, 55 ECAB 301 (2004).

9

See Raymond J. Brown, 52 ECAB 192 (2001); A.R., id.

10

B.P., Docket No. 08-1457 (issued February 2, 2009).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).
The Board notes that, as of July 2011, the Medical Management Application in iFECS replaced the prior PDS
selection procedure for an impartial medical specialist. Id. at Chapter 3.500.5 (July 2011).
12

Id. at Chapter 3.500.7 (September 1995, May 2003).

13

Gloria J. Godfrey, 52 ECAB 486 (2001).

6

employment-related residuals or disability. The Board finds that OWCP properly terminated
appellant’s wage-loss compensation and medical benefits.
Counsel contended on appeal that OWCP did not properly select Dr. Trager as the
impartial medical specialist as two other qualified physicians were bypassed to reach him and
there was no screenshot showing his selection. The Bypass Doctor screenshots provided by
OWCP indicated that Dr. Marone was not working, Dr. Salvo was busy, Dr. Rekant only treated
the hand and Dr. Rushton only treated the back. There is no evidence to establish that OWCP’s
decision to bypass these physicians was inappropriate or unreasonable or that it failed to comply
with its rotational procedures. Appellant did not provide any probative evidence to demonstrate
bias on the part of Dr. Trager. The Board has held that an impartial medical specialist properly
selected under OWCP’s rotational procedures will be presumed unbiased and the party seeking
disqualification bears the substantial burden of proving otherwise. Mere allegations are
insufficient to establish bias.14 The Board finds that the evidence does not establish an error in
the selection of Dr. Trager as an impartial medical specialist.
In a December 22, 2009 report, Dr. Trager opined that appellant had fully recovered from
the accepted employment-related left ankle distal fibular fracture and right ankle sprain and no
further medical treatment was necessary. He further opined that appellant could return to his
preinjury custodian/laborer position with no restrictions or limitations related to the accepted
injuries. Dr. Trager reviewed a history of the accepted injuries and appellant’s medical treatment
and records. On examination of the back and bilateral ankles he provided essentially normal
findings with the exception of mild lateral malleolar tenderness on the left without any instability
appreciated to inversion or eversion and anterior or posterior drawer testing. Dr. Trager found
that appellant’s ongoing bilateral ankle complaints were related to his preexisting degenerative
arthrosis. He stated that it was not possible to relate his neck, back or hip complaints to the
accepted injuries based on the absence of any reported neck or back complaints in the months or
year following these injuries. Dr. Trager noted that a treating physician subsequently diagnosed
appellant as having DISH syndrome, a rheumatologic condition that was not related to the
accepted injuries. He concluded that any restrictions or medical treatment were related to this
condition rather than the accepted lower extremity conditions.
The Board finds that Dr. Trager’s opinion is sufficiently well rationalized and based upon
a proper factual and medical background. The weight of the medical opinion is determined by
the opportunity for and thoroughness of examination, the accuracy and completeness of the
physician’s knowledge of the facts of the case, the medical history provided, the care of analysis
manifested and the medical rationale expressed in support of stated conclusions.15 Dr. Trager
fully discussed the history of injury and related his comprehensive examination findings in
support of his opinion that appellant no longer had any residuals or disability causally related to
the accepted conditions. Dr. Trager’s opinion is entitled to the special weight accorded an
impartial medical examiner and constitutes the weight of the medical evidence.16 Accordingly,

14

See L.W., 59 ECAB 471 (2008).

15

See Ann C. Leanza, 48 ECAB 115 (1996).

16

See T.B., Docket No. 11-1154 (issued December 16, 2011); Sharyn D. Bannick, 54 ECAB 537 (2003).

7

OWCP met its burden of proof to terminate appellant’s wage-loss compensation and medical
benefits.
Subsequent reports from a physician who was on one side of a medical conflict that has
since been resolved are generally insufficient to overcome the special weight accorded an
impartial specialist.17 Dr. Mandel was on one side of the conflict addressed by Dr. Trager. His
reports covering the period January 14 through August 31, 2010 are insufficient to overcome the
special weight accorded to Dr. Trager’s December 22, 2009 opinion and are insufficient to create
a new conflict in medical opinion. Dr. Mandel’s subsequent reports found that appellant’s
preexisting bilateral ankle degenerative joint disease was permanently aggravated by the May 31,
2006 employment injuries and resulted in his permanent functional restrictions. However, as
Dr. Mandel was on one side of the conflict, his additional reports are essentially duplicative of
his stated opinion and are insufficient to give rise to a new conflict.18
In a January 18, 2011 report, Dr. Becan determined that appellant had 2 percent
impairment of the right lower extremity and 13 percent impairment of the left lower extremity
due to the accepted injuries and employment-related aggravation of his preexisting bilateral
ankle osteoarthritis based on the sixth edition of the A.M.A., Guides. He did not provide any
medical rationale explaining how the accepted injuries aggravated the preexisting condition or
caused impairment.19 The Board finds that Dr. Becan’s opinion is insufficient to establish that
appellant has any continuing employment-related residuals or disability. Accordingly, his
impairment evaluation under the A.M.A., Guides is premature as it is not established that the
rated impairment is causally related to an accepted work injury.
There is no other medical evidence contemporaneous with the termination of appellant’s
benefits which supports that he has any continuing residuals or disability related to his accepted
work-related injuries. The Board finds, therefore, that OWCP met its burden of proof to
terminate appellant’s compensation.
On appeal, appellant’s counsel contended that Dr. Trager’s report was not rationalized to
support the termination of compensation benefits. As stated, however, Dr. Trager’s opinion is
entitled to the special weight accorded an impartial medical examiner and establishes that
appellant has no continuing residuals or disability due to the accepted work injuries.
Counsel also contended on appeal that appellant is entitled to a schedule award based on
Dr. Becan’s report. As noted, his report did not provide a rationalized medical opinion
addressing whether appellant’s aggravation of his preexisting bilateral ankle condition or
permanent impairment were caused by the accepted May 31, 2006 employment injuries. As
these conditions were not accepted, appellant has the burden of proof to establish causal

17

I.J., 59 ECAB 408, 414 (2008).

18

See Richard O’Brien, 53 ECAB 234 (2001).

19

Alice J. Tysinger, 51 ECAB 638 (2000).

8

relationship.20 As he has not, this report is of limited probative value regarding whether
appellant has employment-related residuals.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits on January 7, 2010.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

20

See JaJa K. Asaramo, 55 ECAB 104 (2004).

9

